Exhibit 10.5

 

LOGO [g20822img001.jpg]   

ASSURED SUPPLY AGREEMENT

 

 

    

 

BALL Aerospace & Technologies Corp. (“BALL”), a Delaware corporation with a
place of business at 10 Longs Peak Drive, Broomfield, Colorado, and LightPath
Technologies, Inc. (“SELLER”), a Delaware corporation with a place of business
at 2603 Challenger Tech Court, Orlando, FL 32826 hereby enter into the following
Assured Supply Agreement (“Agreement”) with an effective date of the last date
of the signature hereto.

 

WHEREAS, BALL requires a reliable and assured supply of Fiber Mountings for
Laser Communications applications (as more fully described in Exhibit A hereto)
to meet its requirements (herein referred to as “Goods”); and

 

WHEREAS, SELLER has expertise in producing Goods that meet BALL’s requirements;
and

 

WHEREAS, BALL is willing to purchase, and SELLER is willing to sell such Goods
from time to time in accordance with the provisions of various requests for
proposal (“RFP”) to be issued by BALL;

 

NOW THEREFORE, the parties agree that such RFPs shall be governed by the terms
and conditions set forth below.

 

1. RFPS. BALL may, from time to time, submit RFPs to SELLER soliciting bids for
Goods to be delivered by SELLER in accordance with the terms of the RFP. SELLER
agrees to submit a proposal/response to each BALL RFP (subject to BALL making a
no bid decision), and, if selected, to supply such Goods to BALL. As
consideration for SELLER’s agreement to submit such proposals/responses, BALL
agrees to include SELLER on its bid list (unless otherwise prohibited by BALL’s
customer) for all future bids for Goods covered by this Agreement. However, this
Agreement does not require BALL to submit a minimum number of RFPs; each RFP
shall be submitted solely at BALL’s discretion. As a condition precedent to
BALL’s obligations under this section, SELLER must be on BALL’s list of approved
bidders for the relevant RFP.

 

2. TERM. Unless terminated earlier pursuant to the provisions of this Agreement,
the term of this Agreement shall be three (3) years, with a termination date of
September 30, 2008.

 

3. PERFORMANCE AND DELIVERY SCHEDULES. Time is of the essence with respect to
delivery and performances. Deliveries of Goods are to be made both in quantities
and at time specified in BALL’s schedules. BALL may change or direct temporary
suspension of delivery schedules at any time.

 

4. NOTICES. All notices concerning the performance of this Agreement shall be
delivered to:

 

To BALL:    Dana-Rene’ B. Randolph      1600 Commerce Street      Boulder, Co
80301 To SELLER:    LightPath Industries      Attn: Ken Brizel      2603
Challenger Tech Court #100      Orlando, Florida 32826



--------------------------------------------------------------------------------

5. RESTRICTIVE DATA. The use of BALL’s drawings, specifications or information
by SELLER in the performance of this Agreement is expressly restricted to
SELLER’s provision of Goods to BALL. Any other use or disclosure of this
proprietary information of BALL is prohibited. BALL retains all rights in
designs, drawings, specifications and other data or papers furnished SELLER in
connection with this Agreement. Upon completion of the work, SELLER shall
promptly return to BALL all designs, drawings, specifications and other data or
papers furnished by BALL together with all copies or reprints then in SELLER’s
possession or control.

 

6. GOVERNING LAW. This Agreement shall be construed according to the laws of the
state of Colorado, including its Uniform Commercial Code. All disputes between
SELLER and BALL arising from this Agreement shall be resolved in the state or
federal courts of said state. SELLER agrees that it is a “merchant” dealing in
Goods of the kind involved in this Agreement. In the event of any conflict
between the Agreement and the terms of an individual RFP, the RFP shall take
precedence.

 

7. WAIVER. BALL shall not be deemed to have waived any right, power, privilege
or remedy unless such waiver is in writing and duly executed by it. No failure
to exercise, delay in exercising or course of dealing with respect to any right,
power, privilege or remedy shall be operate as a waiver thereof by BALL or of
any other right, power, privilege or remedy. No exercise or partial exercise of
any right, power, privilege or remedy shall preclude any other or further
exercise thereof by BALL or the exercise of any other right, power, privilege or
remedy by BALL.

 

8. THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to this
Agreement.

 

9 GENERAL. This Agreement and RFPs issued pursuant to this Agreement contain the
entire agreement of the parties with respect to the RFPs and Goods covered by
this Agreement, and all previous contracts, purchase orders, proposals,
discussions and communications relating to the RFPs and Goods covered by this
Agreement are superseded except to the extent that they have been incorporated
by direct reference. Neither this Agreement, nor any RFP issued hereunder, nor
any of the rights or obligations under them may be delegated or assigned by
SELLER, in whole or in part, by operation of law or otherwise, without BALL’s
express written consent and any contrary action by SELLER shall be void and
without effect. However, this agreement and all the terms hereof shall be
binding on and inure to the benefit of the parties hereto, and to their
respective legal representatives, successors, or assigns, including, but not
limited to, any entities that may acquire the assets and/or equity of SELLER,
with the same force and effect as if specifically mentioned in each

 

2



--------------------------------------------------------------------------------

instance where a party hereto is named. This Agreement may not be amended
without BALL’s written consent. If any provision of this Agreement, whether a
paragraph, sentence or a portion thereof, is determined by a court of competent
jurisdiction to be null and void or unenforceable, such provision shall be
deemed to be severed, and the remaining provisions of this Agreement shall
remain in full force an effect. The headings in this Agreement are for
convenience of reference only and shall not affect its interpretation or
construction.

 

ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN.

 

    LightPath Technologies, Inc.   BALL AEROSPACE & TECHNOLOGIES CORP.    

/s/ Kenneth Brizel

--------------------------------------------------------------------------------

 

/s/ Scott Whitehill

--------------------------------------------------------------------------------

    Kenneth Brizel   Scott Whitehill     Its: President & CEO   Its: Director of
Supply Chain Management

 

3